Citation Nr: 1737476	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-18 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of left proximal fifth metatarsal fracture.  

2.  Entitlement to service connection for left shoulder acromioclavicular (AC) joint arthrosis.

3.  Entitlement to service connection, to include on a secondary basis, for degenerative disease of the cervical spine.  

4.  Entitlement to service connection, to include on a secondary basis, for low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran submitted lay statements from himself and his spouse after issuance of the November 2016 supplemental statement of the case.  However, these statements are cumulative of evidence already considered by the Agency of Original Jurisdiction (AOJ) and as such the Veteran is not prejudiced by the Board's adjudication of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's residuals of left proximal fifth metatarsal fracture are manifested by no current symptomatology. 

2.  The Veteran's left shoulder AC joint arthrosis did not originate in service or until many years thereafter, and is not otherwise etiologically related to active service.

3.  The Veteran's degenerative disease of the cervical did not originate in service or until many years thereafter, is not otherwise etiologically related to active service, and was not caused or aggravated by service-connected disability.

4.  The Veteran's claimed low back disability did not originate in service or until many years thereafter, is not otherwise etiologically related to active service, and was not caused or aggravated by service-connected disability.  
  

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of left proximal fifth metatarsal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).

2.  The criteria for service connection for left shoulder AC joint arthrosis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for degenerative disease of the cervical spine have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for low back disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

VA examinations and opinions were obtained (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the VA examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Moreover, neither the Veteran nor his representative has objected to the adequacy of the opinions obtained during this appeal with regard to the claims on appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Historically, the Veteran submitted a claim of entitlement to service connection for a left foot injury in September 2010.  The Veteran was granted service connection for residuals of left proximal fifth metatarsal fracture and assigned a noncompensable rating pursuant to Diagnostic Code 5284.  38 C.F.R. § 4.71a.  The Veteran disagreed with the rating assigned and this appeal ensued.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A review of the Veteran's service treatment reports (STRs) reflects that the Veteran sustained an injury to his left foot playing basketball in May 1967.  He was initially assessed with a sprained left foot.  Several days later X-rays of the left foot and ankle revealed a fractured fifth metatarsal.  In July 1967, the fractured fifth metatarsal was noted to be healing well and a cast was removed.  The Veteran was noted to be advised to resume activities.  The Veteran's July 1967 separation examination revealed a normal clinical evaluation of the feet and lower extremities.  

At a May 2011 VA examination, physical examination of the left foot revealed a callus formation between the left fourth and fifth metatarsophalangeal joint.  There were no hammertoes, high arch, clawfoot, or other foot deformities including pes planus, hallux valgus, or amputations.  The examiner noted that the Veteran had a history of a left proximal fifth metatarsophalangeal joint fracture in service, completely healed.  The Veteran reported mild weakness and stiffness in the foot but no deformity, instability, giving way, and locking of the joints.  He also denied joint swelling, effusion, episodes of joint dislocation, and subluxation.  There were no signs of inflammation including joint heat, redness, or drainage.  The examiner concluded that the fracture was treated during service and is now asymptomatic and completely healed.  The examiner noted that the callus formation was less likely than not caused by or as a result of the fractured fifth metatarsal.  

At an April 2016 VA foot examination, the Veteran was noted to have painful calluses on his left foot.  However, he has no residuals from the fracture of the left fifth metatarsal.  Physical examination revealed mild calluses over the second and fourth metatarsal heads which were mildly tender to palpation.  There was no deformity or tenderness over the fifth left metatarsal.  The examiner indicated that there is no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or with repeated use.  The examiner concluded that the fifth metatarsal fracture from service healed without complications or sequelae and the Veteran has no ongoing problems or symptoms from the fracture in service.  The examiner also noted that the Veteran's chronic bilateral plantar calluses (which can be painful) and flat feet have no relationship to the fractured fifth metatarsal.  

Various lay statements from the Veteran and his spouse indicate that they believe that the Veteran's callus formation on his left foot is due to the service-connected residuals of left proximal fifth metatarsal fracture.

Under Diagnostic Code 5284, a 10 percent rating is assigned for a moderate foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Moderately severe foot disabilities are rated as 20 percent disabling; and a 30 percent rating is assigned for severe foot disability.  Id.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

Having reviewed the evidence as reported above, the Board has determined that the Veteran's service-connected residuals of a left proximal fifth metatarsal fracture do not warrant a compensable rating at any time during the course of the appeal.  A review of the VA examinations of record reflects that the residuals of a left proximal fifth metatarsal fracture are asymptomatic and nonpainful.  Both VA examiners indicated that the disability was healed with no ongoing problems or symptoms related to the left proximal fifth metatarsal fracture.  The Board acknowledges the Veteran's assertion that the left foot calluses are related to his left proximal fifth metatarsal fracture sustained in service.  However, multiple VA examiners have concluded that the calluses are unrelated to the fracture in service and the most recent examiner noted that the calluses are bilateral and not unilateral.  Consequently, the Board has determined that these findings are not tantamount to even moderate foot disability. 

The Board has considered whether an increased disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.   See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  In this case, the Veteran does not have any symptomatology related to the service-connected disability at issue.  The Veteran has not reported any pain or other symptoms related to the residuals of a left proximal fifth metatarsal fracture.  As noted, the most recent VA examiner noted that the bilateral calluses were painful but are unrelated to the service-connected residuals of a fractured left metatarsal.  As such, a compensable rating is not warranted on the basis of functional loss due to pain or other symptomatology.  

The Board has considered whether a higher rating is warranted under any other Diagnostic Codes pertaining to disabilities of the feet.  However, while the Veteran was diagnosed with pes planus and calluses, these disabilities were noted to be bilateral and there is no indication that these disabilities are related to the left foot injury sustained in service.  Consequently, a higher or separate rating pursuant to the other diagnostic codes pertaining to the foot (Diagnostic Codes 5277-5283) is not warranted. 

The Board has also considered the applicability of 38 C.F.R. § 4.59.  In Correia v. McDonald, 28 Vet. App., 158, 165 (2016), the Court of Appeals for Veterans Claims (Court) noted that "Section 4.59 concerns painful motion of the musculoskeletal system generally."  In Southall-Norman v. McDonald, No. 15-1357, 2016 WL 7240720 (Dec. 15, 2016 ), the Court found that "the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements."  The Court then found that the Board was required to address Section 4.59 in deciding entitlement to an initial compensable evaluation for a bilateral foot disability under Diagnostic Code 5276.  However, in Southall-Norman, 2016 WL 7240720, the Veteran's bilateral foot pain on weight-bearing and on manipulation was confirmed by examination.  Here, the Veteran has not reported any pain related to the service-connected left proximal fifth metatarsal fracture and that disability was found to be asymptomatic at both VA examinations.  

The Court's holdings in Correia v. McDonald, 28 Vet. App. 158, and Southall-Norman v. McDonald, 2016 WL 7240720, mean that 38 C.F.R. § 4.59 could serve as the basis for a compensable rating; but the VA examinations on record, along with the other evidence of record, are adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable criteria.  The Board has considered § 4.59 in evaluating the Veteran's disability, but finds that the requirements for entitlement to the minimum compensable rating under Section 4.59 are not met because the evidence shows that the Veteran has not reported any pain related to the left proximal fifth metatarsal fracture and that disability does not result in any functional impairment.

In sum, an initial compensable rating for residuals of a left proximal fifth metatarsal fracture is not warranted.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Service Connection

Historically, the Veteran submitted claims of entitlement to service connection for a left shoulder disability, a cervical spine disability, and a lumbar spine disability in September 2010.  The claims were denied in an August 2011 rating decision.  The Veteran appealed the denial of his claims and this appeal ensued.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309. 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310.  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the Veteran's STRs reflects that in September 1966, the Veteran was seen for a report of a possible fracture or dislocated shoulder.  He was assessed with a probable contusion of the shoulder.  X-rays of the left shoulder were reported to be normal.  In April 1967, the Veteran reported thoracic back pain and was assessed with a chronic back strain.  The Veteran's July 1967 separation examination reveals a normal clinical evaluation of the Veteran's upper extremities, neck, and spine.  The Veteran denied painful or trick shoulder, recurrent back pain, and bone, joint, or other deformity on a report of medical history form prepared in conjunction with the examination.  

Private treatment reports from M. Dietz, M.D., reflect that X-rays of the cervical spine dated in January 2009 revealed degenerative changes of the cervical spine.  The Veteran was assessed with cervical sprain in March 2010.  

At a June 2011 VA joints examination, the examiner reviewed the Veteran's claims file and relevant medical history.  The examiner reported that his cervical spine pain radiating to the right shoulder began in 1975 after service.  He reported an injury to his shoulder in service but was unsure which shoulder was injured.  He did not seek treatment for his shoulder again until 2008.  Following a physical examination, the Veteran was diagnosed with degenerative disc disease of the cervical spine, left shoulder AC joint arthrosis, and no objective evidence of any thoracolumbar spine conditions or sciatica.  The examiner noted that the Veteran denied mid and low back pain.  The examiner opined that the left shoulder AC joint arthrosis is less likely than not caused by or as a result of the left shoulder injury during service.  The examiner's rationale is that the Veteran was treated for less than a week in service and he did not report any left shoulder symptomatology at his discharge from service and no abnormalities of the shoulder were noted at discharge.  Additionally, there was no treatment for the shoulders until 2008, forty years after the Veteran left service.  With regard to the claim for a low back disability, the examiner noted that the Veteran's lack of sciatica and lack of any back conditions were not caused or aggravated by the Veteran's left foot disabilities treated during service.  The examiner indicated that the Veteran does not have sciatica or a low back condition and even if he did, there is no nexus to link these conditions to the left foot disability which healed after several weeks with no residual effects.  With regard to the claimed cervical spine disability, the examiner opined that the cervical spine disability is less likely than not caused or aggravated by the Veteran's left shoulder.  The examiner noted that the Veteran's left shoulder complaints in service resolved within several days and was not evident at discharge.  Moreover, the Veteran's neck complaints did not start until 1976, nineteen years after he left service.  The examiner concluded that the cervical spine conditions were caused by the natural aging process.  

VA treatment reports dated from 2011 to 2016 reflect reports of left shoulder, neck, and back pain.  

Left Shoulder and Cervical Spine Disabilities

In this case, service connection for left shoulder and cervical spine disabilities is not warranted.  Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms related to his left shoulder or cervical spine in service or continuous symptoms since service. 

The service treatment records reflect that the Veteran sustained a left shoulder contusion during service.  X-rays did not reveal arthritis of the left shoulder in service or within the one year following service.  The Veteran did not have any treatment for a cervical spine disability during service.  The first post service complaints of any problem with the shoulder did not come until he submitted his claim in September 2010 (although he reported that he sought treatment in 2008).   The first evidence of a diagnosis of any disability of the left shoulder came at the VA examination in June 2011 when he was diagnosed with left shoulder AC joint arthrosis.  With regard to the cervical spine, the Veteran was diagnosed with degenerative changes of the cervical spine by a private clinician in January 2009. 

While the Veteran's statements have generally attempted to link his current left shoulder problems to service and his cervical spine disability to the left shoulder problems, the contemporaneous evidence in the service treatment records do not show any chronic disability of the left shoulder or cervical spine.  In addition, the evidence includes the January 2011 VA examination report in which the examiner noted that the Veteran did not seek treatment for the left shoulder or cervical spine until many years after service.  Therefore, the weight of the evidence does not demonstrate chronic symptoms of a left shoulder or cervical spine disability during service or continuous symptoms of a left shoulder or cervical spine disability since service.  The Veteran has not specifically stated that he has suffered from continuous left shoulder or cervical spine symptomatology since service. 

As such, the evidence simply does not show a chronic left shoulder or cervical spine disability in service or within a year of service, and it does not show a continuity of symptoms since service regarding the claimed left shoulder or cervical spine disability.  Thus, presumptive service connection is not warranted. 

Service connection may also be proven by establishing a nexus between a current disability and service.

As to the Veteran's belief that his current left shoulder disability is related to his period of service and his cervical spine disability is related to his left shoulder, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the question of causation extends beyond an immediately observable cause-and-effect relationship.  For example, the diagnosis of arthritis of the left shoulder and cervical spine was based on the interpretation of X-rays.  With regard to left shoulder and cervical spine disorders other than arthritis, the Veteran is considered competent to observe symptoms such as pain, but determining a diagnosis for, or cause of, the symptoms requires medical training and expertise.  Likewise, the determination of the etiology of the left shoulder and cervical spine disorders is a medically complex determination that requires advanced knowledge of the mechanical systems of the body.  Here, the Veteran has not been shown to have the requisite medical qualifications and/or training to address etiology of the left shoulder or cervical spine disabilities. 

In the current case, the Veteran has not submitted any medical evidence specifically indicating that his left shoulder or cervical spine disabilities are related to his period of service.  Nevertheless, in an effort to assist the Veteran in establishing service connection, the Board did obtain several VA opinions to investigate the nature of the Veteran's current left shoulder and cervical spine disabilities and the relationship, if any, to his period of service.  The VA examiner's opinions specifically found that the Veteran's current left shoulder disability is unrelated to his period of service and the cervical spine disability is unrelated to the left shoulder injury in service.  The 2011 VA examiner provided specific detail in support of the opinion, including citing to service treatment records, post-service treatment records, and the statements of the Veteran.  The VA examiner was fully aware of the Veteran's past medical history.  Moreover, the 2011 examiner's opinion has not been questioned or undermined by any other medical opinion.  Thus, the Board finds the opinion to be highly probative and entitled to great weight. 

With regard to the claim for service connection for a cervical spine disability as secondary to a left shoulder disability, as noted, service connection has not been granted for a left shoulder disability.  As such, service connection may not be granted for a cervical spine disability as secondary to a left shoulder disability.

In sum, the evidence weighs against a finding that the Veteran's left shoulder disability or a cervical spine disability developed in service or in the one year period following service, or that either has been continuous since service.  Moreover, the evidence is against a finding that the left shoulder AC joint arthrosis and cervical spine arthritis is related to service on a direct basis or in the case of the cervical spine, is related to a service-connected disability.  As such, the claims for service connection for a left shoulder disability and a cervical spine disability are denied.

Low Back Disability

With regard to the claimed low back disability, in considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a low back disability. 

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of a low back disability at any time during service or since that time.  The VA treatment records associated with the claims file do not show treatment for or a diagnosis of any low back disability.  Moreover, when examined by VA to determine whether a low back disability diagnosis was appropriate, the examiner specifically found that there was no objective evidence of a low back disability. 

As noted, VA treatment reports reflect only reports of low back pain.  Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran claims that he has low back pain, the fact remains that he has not been diagnosed with a low back disability. 

As a result, there is no evidence to establish the presence of low back disability during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service connection is not warranted for a low back disability on a direct basis or as secondary to a service-connected disability.  















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable rating for residuals of left proximal fifth metatarsal fracture is denied.  

Entitlement to service connection for left shoulder AC joint arthrosis is denied.

Entitlement to service connection, to include on a secondary basis, for degenerative disease of the cervical spine is denied.  

Entitlement to service connection, to include on a secondary basis, for low back disability is denied.  




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


